Citation Nr: 1235432	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  08-02 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypercholesterolemia, to include as secondary to service-connected disability. 

2.  Entitlement to service connection for weight gain, to include as secondary to service-connected disability. 

3.  Entitlement to an increased disability rating for psychiatric disability, currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1972 to August 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In June 2010, the Board remanded this claim for additional development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the Veteran was examined and the requested opinions were provided.  


FINDINGS OF FACT

1.  The Veteran's hypercholesterolemia (elevated cholesterol) is not associated with an underlying pathologic process or disability.

2.  The Veteran's weight gain is not associated with an underlying pathologic process or disability. 

3.  The Veteran's psychiatric disability is not manifested by symptoms productive of total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  A chronic disability exhibited by hypercholesterolemia (elevated cholesterol) was not incurred in or aggravated by service, and is not shown to be due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011). 

2.  A chronic disability exhibited by weight gain was not incurred in or aggravated by service, and is not shown to be due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011). 

3.  The criteria for an initial rating beyond 70 percent for psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23,353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VA notice, as required by 38 U.S.C.A. § 5103(a) , must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  In the present case, as to the Veteran's claims for service connection, a duty to assist letter was sent in September 2006, prior to the March 2007 denial of the claim on the merits.  This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement to service connection, including secondary service connection, which included notice of the requirements to prevail on these types of claims, and of the Veteran's and VA's respective duties.  Additionally, the duty to assist letter, specifically notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him. The Veteran was also asked to advise VA if there was any other information or evidence he considered relevant to this claim so that VA could assist in procuring that evidence.  The letter also adequately addressed the increased rating for psychiatric disability issue.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were obtained.  Furthermore, VA, and private medical records were obtained and associated with the claims folder.  Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Examination is not indicated where the evidence received does not show evidence of a current disability.  However the Veteran was examined in respect to the service connection claims.  See 38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate.  The examination provided an adequate basis for making a determination.  The claims file was reviewed and the Veteran was examined.  An opinion was provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  He was also examined for psychiatric disability and the Board finds that this examination provided an adequate basis for making a determination.  The claims file was reviewed and the Veteran was examined.  Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected psychiatric disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Such notice was sent in the September 2006 letter.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duties to notify and assist the claimant.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra. Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of the matters decided herein on appeal.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998).



Service Connection

A Disability Manifested by Weight Gain and a Disability Manifested by Hypercholesterolemia 

The Veteran seeks service connection for disability exhibited by weight gain and for high cholesterol, which he asserts are secondary to his service-connected psychiatric disability, including the medications taken for the disorder.  Specifically, the Veteran alleges that the psychotropic medications prescribed for him as a result of his mental health symptomatology have caused his weight gain and his high cholesterol. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service- connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

An amendment was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non- service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant. 

In the present case, the Board notes that there is ample evidence showing that the Veteran has experienced weight gain and that he is being treated for high cholesterol.  The Veteran has competently and credibly reported that he suffers from weight gain, in correspondence submitted throughout the course of his appeal.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  As noted, the medical evidence of record also includes current findings of weight gain and of high cholesterol.  

Evidence

VA records shows that the Veteran was taking medication in December 2002 for high cholesterol which it was noted was started in September 2002 in private treatment.  

A February 2004 VA examination report shows that the Veteran began taking medication, Resperdial, for psychiatric complaints 15 months prior from Kaiser Permanente.  

In August 2006 a VA physician stated that he was treating the Veteran and that the Veteran has been treated by Kaiser with Remeron since 2004 and with Restoril since 2003.  It was stated that the medications taken for PTSD are associated with weight gain.  

In March 2007 the Veteran submitted literature on Remoron showing that the medication may cause weight gain and increase hypercholesterolemia.  

The Veteran was examined by VA in August 2010.  His medical history was discussed.  It was noted that the Veteran gave a history of taking Risperdal between 2003 and 2004, and prior to that, was taking Zyprexa for four months.  It was noted that the record showed his weight vacillated between 220 pounds and 260 pounds.  The examiner noted that it is not clear from the record when the vacillations were occurring, but that it seemed that while he was taking Remeron there was an increase in his weight.  The examiner stated that in addition, the Veteran has been noted to have hyperlipidemia in the record.  His medications were listed and they included simavastin for high cholesterol, restoril, and Seroquel.  He was noted to weigh 249 pounds. The examiner stated that whether or not weight gain was purely from the antipsychotic medications or from other factors could not be definitely determined but that these are medications which contribute to weight gain as did Remeron, which he has been taking.  It was stated that the medications also have been shown to be associated with the development of hyperlipidemia and it is as likely as not that they contributed to his hyperlipidemia.  It was noted that the Veteran did not have any known cardiac disease.  

Discussion

Service treatment records are negative for any evidence of any disability associated with elevations of cholesterol or weight gain, and the Veteran does not allege that these symptoms were shown in service.  The record also shows treatment for psychiatric problems many years after service and he is service connected for a psychiatric disorder.  

None of the records or examination reports in the record give any findings of an actual disability having been manifested from the elevated findings of cholesterol, or from weight gain.  Elevated cholesterol is a laboratory finding and weight gain is not a diagnosis of a specific disability.  Neither of the findings are disabilities subject to service connection. 

Service connection is granted for actual disabilities.  For service connection to be awarded there must be a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The term "disability" as used in Chapter 11, and specifically in § 1110, which provides compensation, should be construed to refer to impairment of earning capacity due to disease, injury, or defect.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, not every medical finding is a disability within the meaning of the law and regulations providing benefits.  38 C.F.R. §§ 3.303, 4.9 (2011).  The Court has affirmed that it is permissible for VA to interpret and refine what is meant by "disability" in section 1110.  See Palczewski v. Nicholson, 27 Vet. App. 174 ( 2007).  VA has determined that laboratory findings such as proteinuria or elevated cholesterol are not disabilities for compensation purposes.  61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Elevated cholesterol is a laboratory finding and not a diagnosis of a specific disability. 

While a VA examiner has noted that the Veteran has weight gain and hyperlipidemia, neither is considered a disability for which service connection may be granted.  The recent VA examiner has not found any identifiable disability manifested by weight gain or high cholesterol.  The Veteran does not have any cardiac disorder as noted by the examiner.  He pointed out that the Veteran was taking medication for hypertension, but no diagnosis of cardiac disease.  His electrocardiogram of September 2009 was reported to be normal.  As well while the August 2006 VA examiner has stated that the Veteran has weight gain due to medications taken for PTSD, the examiner has not identified any disability associated with the weight gain.  

The Veteran has also submitted evidence from the Internet on medication and weight gain as well as elevated cholesterol, in support of his claim.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, crucially, the treatise evidence which has been submitted by the Veteran is general in nature and does not specifically relate to the facts and circumstances surrounding his particular case. This evidence does not even purport to address the specific facts of the individual case under consideration.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that treatise evidence cannot simply provide speculative generic statements not relevant to the Veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion").  And while evidence indicates a relationship between the medication and high cholesterol readings and weight gain, here there is no chronic disability diagnosed due to the high cholesterol or the weight gain for VA compensation purposes.  

As noted above, there must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, as well as laboratory findings as in cholesterol readings do not of themselves constitute disease or disability.  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, supra.  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  A disability manifested by chronic obesity or high cholesterol is not shown by the evidence of record.  

Thus, for the foregoing reasons, the Board concludes that the Veteran's excessive weight does not constitute a current disability for which service connection may be established, and that his elevated cholesterol does not constitute a current disability for which service connection may be established.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran is not shown to have current disabilities, the preponderance of the evidence is against his claim, and service connection for chronic disability exhibited by weight gain or by elevated cholesterol is not warranted.  

The Board recognizes that the Veteran has a medical background as a psychiatric nurse.  However he has not submitted evidence that he has a current disorder related to his weight gain or his elevated cholesterol.  Thus his contentions have little probative value.  


Increased Rating for Psychiatric Disability

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.   The Board concludes that the disability has not significantly changed and that a uniform rating is warranted.  

The Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The appellant's psychiatric disability is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The General Rating Formula provides that a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

The appellant has appealed the denial of an evaluation higher than 70 percent disabling for psychiatric disability.  The 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  To warrant a higher rating the evidence must show total occupational and social impairment.  See 38 C.F.R. § 4.130

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  

Evidence

The Veteran was examined by VA in January 2007.  The claims file was reviewed.  The Veteran reported having continuing outpatient psychiatric treatment at Psy-Care.  He reported taking medications with no psychiatric hospitalizations.  The Veteran complained of poor sleep, nightmares, tension, restlessness, and panic attacks which occurred two to three times a week.  He reported being irritable often, with a depressed frustrated and irritable mood.  He stated that his energy and enthusiasm for life's activities were somewhat reduced.  It was noted that he continued to work full time as a psychiatric nurse.  He reported that he has not missed work due to psychiatric symptoms, but that the medication sometimes causes him to miss meetings and be confused.  The Veteran reported being married twice and was presently living with a girlfriend.  It was noted that his relationship with his siblings was discordant but not directly related to his psychiatric symptoms.  He reported having a few friends and that he did not socialize much.  On examination it was noted that he was on time, casually dressed, and neatly groomed.  His intelligence was above average and his thoughts were well organized with no evidence of psychotic content or process.  His affect was noted to be a bit flat and he appeared to be mildly depressed.  He did not appear to be significantly anxious by observation.  Mental testing showed some cognitive problems.  The diagnosis was, anxiety disorder with depressive features.  The GAF score was 55.  

Private records dated in 2006, 2007 and 2008 show continuing treatment for depression and marital problems.  In January 2008, it was reported that the Veteran was getting divorced after his wife physically abused him.  

The Veteran was examined by VA in May 2008.  It was noted that he had irritability, temper, reduced sleep, hypervigilance, increased startle reaction and panic disorder on a daily basis.  He reported having trouble on his job and is late once a week due to drug hangover.  It was noted that he has never been psychiatrically hospitalized.  It was indicated that he was separated from his wife.  On examination, he was clean and sober, neatly dressed, well groomed, pleasant, friendly and cooperative.  He was oriented to time, place and person.  He spoke coherently with no suggestion of looseness of association, reference of ideas or delusional thinking.  His IQ was above average.  He knew the correct date.  He was not psychotic.  He appeared anxious and his speech was anxious.  He had sleep problems.  The diagnosis was, generalized anxiety disorder, and PTSD.  The GAF score was 50.  The examiner stated that the effects of PTSD on occupational and social functioning are mild to moderate and on the anxiety disorder is moderate to severe.  It was noted that he is not a danger to self or others.  

Private treatment records show that in June 2009, the Veteran reported rare panic attacks.  In August 2009 he reported having sleep problems.  VA outpatient treatment records dated in 2008 and 2009 show continuing treatment for depression and sleep problems.  

The Veteran was examined by VA in August 2010.  The claims file was reviewed.  It was noted that there were no psychiatric hospitalizations.  The Veteran reported having depression, anhedonia, and difficulty with concentration.  He denied suicidality.  He reported having panic attacks daily.  He reported that he sees his son once a month, and that their relationship is good.  He reported having no friends.  There were no suicide attempts, and no history of violence.  He reported that his depression was affecting his work and that he was suspended from his work due to work quality.  On examination it was noted that he was appropriately dressed with spontaneous speech and a full affect.  He had a suspicious attitude and an anxious, agitated and dysphonic mood.  His attention was intact, and he was oriented to person, time, and place.  He had a rambling thought process with no delusions and understanding of the outcome of behavior.  His intelligence was average.  He had sleep impairments with no hallucinations or inappropriate behavior, as well as no obsessive or ritualistic behavior.  He reported having panic attacks when he leaves the house.  He had no suicidal or homicidal thoughts, and impulse control was fair.  There were no episodes of violence and he could maintain minimal hygiene.  Remote, recent and immediate memories were normal.  The diagnosis was, PTSD.  It was noted that he was presently employed as a nurse; he has been suspended since May 2010.  The GAF score for PTSD was 55 and for major depressive disorder, 55.  The examiner indicated that there was not total occupational and social impairment.  It was reported that there was no gross impairment in thought process or communication, no persistent delusions or hallucinations, no grossly inappropriate behavior, and no persistent danger of hurting self or others as evidenced by the lack of hospitalization, for suicidal ideation.  There were no problems with personal hygiene-he reported taking showers every three days.  The examiner reported that while the Veteran did not get orientation questions right, it appeared to indicate a poor effort on his part to answer questions.  

Discussion

Based on the evidence presented, the Board finds that a rating higher than 70 percent disabling for psychiatric disability is not warranted.  The Board finds that the appellant's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating than that contemplated by a 100 percent rating under Diagnostic Code 9411.  In this regard, the appellant has reported irritability, anger, lack of friends, social isolation, and forgetfulness.  The Board also notes that the appellant has reported that he mainly stays at home.   However, examinations show that his thought processes were logical, coherent, and relevant.  He was articulate, well dressed and groomed, and oriented was to person, place, time and situation.  He was without hallucinations, or obsessive/ritualistic behavior.  Impulse control was also good.  The Board also notes that he has contact with his child.  Although he reported no social relationships, he reported having a few friends.   He has not been shown to be suicidal, homicidal nor psychotic.  As such, the Board finds that his overall disability picture meets the criteria for a 70 percent rating and no more.  

Furthermore, while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period considered in this appeal the appellant's GAF scores have ranged between 50 and 55.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  In the view of the Board, the GAF scores are consistent with the appellant's psychiatric symptomatology and the assignment of no more than a 70 percent rating.  

Although the Veteran was suspended from work for a period of time, to the Board's knowledge from the available record, he remains employed.  Moreover, the August 2010 examiner confirmed that, medically, the Veteran's psychiatric disability did not result in total occupational impairment.

The Board notes that the appellant is competent to report that his disability is worse than evaluated.  The Board acknowledges his reports of social isolation, irritability, flashbacks, nightmares, anxiety, forgetfulness and anger.  The Board finds that the appellant has been credible when reporting the specifics of his condition.  However, the credible testimony does not provide a basis for a higher rating.  For all the reasons set forth above, the preponderance of the evidence is against a rating higher than 70 percent disabling for psychiatric disability.  

The Board has also considered referral for an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant has not required frequent periods of hospitalization for his disability and that the manifestations of the disability are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  In point of fact, the schedular criteria for psychiatric disability specifically contemplate, and are based on interference with employment.  And while he has had some difficulty with his work, his most recent VA examination report notes that he is employed.  Therefore, referral of the case for extra-schedular consideration is not in order.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable; therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Service connection for hypercholesterolemia, to include as secondary to service-connected disability is denied. 

Service connection for weight gain to include as secondary to service-connected disability is denied. 

An increased disability rating for psychiatric disability, currently evaluated as 70 percent disabling is denied.  



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


